TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00528-CR







Mike Alan Downey, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY


NO. 40,505, HONORABLE HOWARD S. WARNER, II, JUDGE PRESIDING







	Appellant entered a plea of nolo contendere before the trial court to the misdemeanor
offense of driving while intoxicated.  The offense was alleged to have occurred on or about December 28,
1993.  See Tex. Penal Code Ann. § 49.04 (West 1994). (1)  Punishment was assessed at confinement in the
Hays County Jail for a term of 150 days and a fine of $600.00.

	Appellant represented himself at trial.  In his first point of error, he contends he did not
knowingly and voluntarily waive counsel.  See Cooper v. State, 854 S.W.2d 303 (Tex. App.--Austin
1993, no pet.).  The State concedes error.  Accordingly, we will reverse and remand for a new trial.  In
light of our disposition of this point of error it is unnecessary to consider appellant's second point of error.

	The judgment of the trial court is reversed and the cause remanded to the trial court.



						                                                                             

						Tom G. Davis, Justice

Before Justices Powers, Aboussie and Davis*

Reversed and Remanded

Filed:  January 29, 1998

Do Not Publish












*	Before Tom G. Davis, Judge (retired), Court of Criminal Appeals, sitting by assignment.  See Tex.
Gov't Code Ann. § 74.003(b) (West 1988).
1.      	The law in effect at the time of the offense has since been codified without substantive change in
the Penal Code.  We cite the current law for convenience.